Filed
                                                                                     Washington State
                                                                                     Court of Appeals
                                                                                      Division Two

                                                                                     February 9, 2021

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                       DIVISION II
    CALVIN JOHNSON,                                               No. 53761-3-II

                       Respondent,

         v.
                                                             PUBLISHED OPINION
    DEPARTMENT OF LABOR AND
    INDUSTRIES,

                       Appellant.


        SUTTON, J. — Firefighter Calvin Johnson appealed the Department of Labor and Industries’

(Department) denial of his claim to reopen his benefits under RCW 51.32.185.1 Initially the

Department denied his claim to reopen under RCW 51.32.185, the presumptive occupational

disease statute. Johnson appealed to the Board of Industrial Insurance Appeals (Board). The

Board reversed the denial and remanded to the Department to grant Johnson’s application to

reopen his claim. On appeal of the Board’s decision, the superior court affirmed and this order

was not appealed.

        On remand after the superior court’s order, Johnson requested reasonable attorney fees

under RCW 51.32.185(9)(a), which the Board denied. The superior court then reversed the

Board’s denial, and ordered the Department to pay Johnson’s reasonable attorney fees and costs

incurred before the Board. The Department appeals.



1
 The legislature amended this statute in 2019. LAWS OF 2019, ch. 133 § 1. Because these
amendments are not relevant here, we cite to the current version of this statute.
No. 53761-3-II


       We hold that under the facts presented and the plain language of RCW 51.32.185(9)(a),

Johnson’s claim to reopen was a claim for benefits entitling him to an award of attorney fees and

costs incurred before the Board. Because Johnson is entitled to a fee award, we affirm the superior

court’s order requiring the Department to pay Johnson reasonable attorney fees and costs incurred

before the Board. We also award Johnson reasonable appellate fees and costs as the prevailing

party in this appeal.

                                             FACTS

                                        I. BACKGROUND

       On April 15, 2015, Johnson had a myocardial infarction, commonly referred to as a heart

attack. He had experienced physical exertion and exposure to diesel fumes before the heart attack.

After Johnson filed an accident report to open a claim, the Department applied to Johnson’s claim

the presumption that heart problems arising 72 hours from exposure to fumes or 24 hours from

exertion are occupational diseases. It then allowed Johnson’s claim under RCW 51.32.185. The

Department provided treatment and other benefits to Johnson. The Department then closed

Johnson’s claim on January 21, 2016, with no permanent or partial disability.

       After his claim closed, Johnson had persistent pain symptoms. At first, his doctors thought

it was gall bladder pain, and Johnson underwent gall bladder surgery on January 29. AR at 485-

87. Johnson continued to have pain after the surgery so he went to the emergency room on

February 3. The doctor at the emergency room determined that Johnson had findings consistent

with a new myocardial event.

       According to Johnson’s doctor, the new event did not occur within 24 hours of exertion at

work or within 72 hours of exposure to fumes. Johnson’s doctor believed the 2016 problem was



                                                2
No. 53761-3-II


one that carried forth from his event in 2015, which the doctor did not think had ever resolved. In

other words, the doctor believed that the 2016 problem arose from the 2015 event.

                                II. JOHNSON’S CLAIM TO REOPEN

       On December 13, 2016, Johnson applied to reopen his claim for benefits, arguing that his

heart condition had worsened. The Department determined that Johnson’s worsening condition

was not a proximate result of his occupational disease and denied the application to reopen.

Johnson appealed the denial to the Board.

       The industrial administrative appeals judge (ALJ) considered whether the heart condition

was an aggravation of the occupational disease for which Johnson’s original claim had been filed

or a new event unrelated to the occupational disease. The ALJ issued a proposed decision and

order finding that Johnson’s condition after claim closure in January 21, 2016, was an aggravation

of the April 2015 event, noting that the “preponderance of the evidence was persuasive that Mr.

Johnson’s occupational disease worsened and became aggravated after January 21, 2016.”

Administrative Record (AR) at 212.

       The ALJ found that “[t]he objective evidence of worsening of a heart problem, allowed as

an occupational disease, was aggravated, as shown by medical evidence, between the terminal

dates.” AR at 213. The ALJ also found that Johnson had a “second set of stents and objective

findings proximately caused by the occupational disease.” AR at 213. The ALJ further found that

“Mr. Johnson’s heart problem, proximately caused by the occupational disease, objectively

worsened between January 21, 2016 and May 26, 2017.” AR at 213.




                                                3
No. 53761-3-II


         The Board adopted the ALJ’s proposed decision and order, reversed the Department’s

order denying Johnson’s application to reopen his claim, and remanded to the Department to grant

his application to reopen the claim.

            III. JOHNSON’S MOTION FOR AN AWARD OF FEES AND THE BOARD’S ORDER

         After the Board issued its decision and final order, Johnson filed a motion requesting an

award of attorney fees and costs under RCW 51.32.185(9)(a). Johnson argued that this fee

provision applied to the appeal denying his application to reopen his claim because his claim is a

“claim for benefits” within the meaning of the statute. The Board denied Johnson’s motion, ruling

that the fee provision only applies to the original claim for benefits, not to a reopened claim.

                                IV. THE SUPERIOR COURT’S ORDER

         Johnson appealed to the superior court. Johnson filed a motion for summary judgment to

reverse the Board’s order and award him reasonable attorney fees and costs incurred before the

Board. The superior court granted Johnson’s motion and ordered the Department to pay Johnson’s

reasonable attorney fees and costs incurred before the Board. The Department appeals.

                                            ANALYSIS

                                       I. STANDARD OF REVIEW

         We are asked to interpret sections of the Industrial Insurance Act (IIA).2 Statutory

interpretation is a question of law that we review de novo. Spivey v. City of Bellevue, 187 Wn.2d

716, 726, 389 P.3d 504 (2017). “The IIA is remedial in nature, and thus, we must construe it

‘liberally . . . in order to achieve its purpose of providing compensation to all covered employees




2
    Title 51 RCW.


                                                  4
No. 53761-3-II


injured in their employment, with doubts resolved in favor of the worker.’” Spivey, 187 Wn.2d at

726 (alteration in original) (quoting Dennis v. Dep’t of Labor & Indus., 109 Wn.2d 467, 470, 745

P.2d 1295 (1987)). In an IIA appeal, we review the superior court’s decision, not the Board’s

decision. RCW 51.52.140; Dep’t of Labor & Indus. v. Rowley, 185 Wn.2d 186, 200, 210, 378

P.3d 139 (2016). Whether a statute authorizes an award of attorney fees is a question of law

reviewed de novo. Torgerson v. One Lincoln Tower, LLC, 166 Wn.2d 510, 517, 210 P.3d 318

(2009).

          We review a superior court’s order on summary judgment order de novo. Afoa v. Port of

Seattle, 176 Wn.2d 460, 466, 296 P.3d 800 (2013). Summary judgment is appropriate when no

genuine issue exists as to any material fact and the moving party is entitled to judgment as a matter

of law. CR 56(c); Afoa, 176 Wn.2d at 466. Here, the parties disagree about the application of

RCW 51.32.185(9)(a) to the undisputed facts; thus, our review is de novo. Bennerstrom v. Dep’t

of Labor & Indus., 120 Wn. App. 853, 858, 86 P.3d 826 (2004).

                               II. RCW 51.32.185(9)(a): FEE PROVISION

          RCW 51.32.185(9)(a) provides:

          When a determination involving the presumption established in this section is
          appealed to the board of industrial insurance appeals and the final decision allows
          the claim for benefits, the board of industrial insurance appeals shall order that all
          reasonable costs of the appeal, including attorney fees and witness fees, be paid to
          the firefighter . . . or his or her beneficiary by the opposing party.

(Emphasis added.)

          The fundamental purpose in interpreting a statute is to give effect to the Legislature’s

intent. Kovacs v. Dep’t of Labor & Indus., 186 Wn.2d 95, 98, 375 P.3d 669 (2016). If the statute’s

meaning is plain, then we must give effect to that plain meaning as an expression of the



                                                    5
No. 53761-3-II


Legislature’s intent. Kovacs, 186 Wn.2d at 98. We discern plain meaning from the ordinary

meaning of the language, the context of the statute in which that provision is found, related

provisions, and the statutory scheme. Kovacs, 186 Wn.2d at 98. The meaning of a statute is

determined by its words and by “‘all the terms and provisions of the act in relation to the subject

of the legislation, the nature of the act, the general object to be accomplished and consequences

that would result from construing the particular statute in one way or another.’” Burns v. City of

Seattle, 161 Wn.2d 129, 146, 164 P.3d 475 (2007) (internal quotation marks omitted) (quoting

State v. Krall, 125 Wn.2d 146, 148, 881 P.2d 1040 (1994)).

       Under a narrow exception for firefighters, a firefighter is entitled to an award of attorney

fees and costs when (1) a “determination involving the presumption” has been appealed and (2)

the Board has issued a “final decision [that] allows the claim for benefits.” RCW 51.32.185(9)(a).

The resolution of this case turns on the interpretation of these two phrases.

       The Department argues that the phrase a “determination involving the presumption” means

the original claim for benefits involving the presumption because it is at this stage that the

Department makes a determination involving the presumption of an occupational disease for a

firefighter. The Department then argues that the phrase “the final decision allows the claim for

benefits” relates only to the original claim for benefits, not a claim to reopen. We disagree with

the Department’s strained interpretation of the plain language of the statute.




                                                 6
No. 53761-3-II


A. THE APPLICATION TO REOPEN THE CLAIM INVOLVED THE PRESUMPTION IN RCW 51.32.185

       1. Claims “Involving the Presumption”

       The Department argues that RCW 51.32.185(9)(a) applies only when the Department is

determining whether a presumption applies in an original claim for benefits. We disagree as their

interpretation is contrary to the plain language of the statute.

       At oral argument, the Department agreed that RCW 51.32.185(9)(a) is clear and not

ambiguous, so we do a plain language analysis. But the Department’s argument that RCW

51.32.185(9)(a) applies only when the Department is determining whether a presumption applies

in an original claim for benefits is contrary to the plain language of the statute.

       RCW 51.32.185(9)(a) does not use the term “original claim,” “initial claim,” or “claim for

occupational disease” or any other term limiting its application only to the original claim. Rather,

RCW 51.32.185(9)(a) uses the term “the claim for benefits.” It is well-established that an

application to reopen is a claim for benefits. See Singletary v. Manor Healthcare Corp., 166 Wn.

App. 774, 783, 271 P.3d 356 (2012) (“The Department enjoys broad subject matter jurisdiction to

adjudicate all claims for workers’ compensation benefits. The Department’s broad subject matter

jurisdiction to adjudicate all workers’ compensation claims includes applications to reopen a

closed claim.” (citation omitted)).

       Nowhere in RCW 51.32.185(9)(a) did the legislature restrict its application to only an

original claim alleging an occupational disease. To state otherwise is to inject language into the

statute. It is not the role of the judiciary to do so. Northwest Animal Rights Network v. State, 158

Wn. App. 237, 245, 242 P.3d 891 (2010).




                                                   7
No. 53761-3-II


       Also, the legislature did not use the phrase “determination of the presumption,” which

would be necessary for the Department’s interpretation. Rather, the legislature used the broad

language of a “determination involving the presumption.” Thus, contrary to interpreting the plain

language of the statute, the Department’s argument attempts to change the language of the statute.

       Here, the Department is required to make a determination of whether Johnson’s claim to

reopen should be allowed. That determination requires an inquiry into whether Johnson’s current

heart condition is or is not an aggravation of his occupational disease to which the presumption

applied.   Clearly, the Department’s determination on Johnson’s reopening claim is a

“determination involving the presumption.”

       2. The Final Decision Allowing the Claim for Benefits

       The Department argues that RCW 51.32.185(9)(a) applies only to the final decision on the

original claim for benefits. But the plain language of RCW 51.32.185(9)(a) only requires that “the

final decision allows the claim for benefits.” The statute says “the claim for benefits,” not “the

original claim for benefits,” nor “the initial claim for benefits.” The Department’s interpretation

again reads words into the statute.

       Here, we have a final Board decision and that decision allows Johnson’s claim for benefits

based on his application to reopen his claim. Under the plain language of the statute, the Board’s

decision on Johnson’s application to reopen his claim is the “final decision [that] allows the claim

for benefits” under RCW 51.32.185(9)(a).

B. ATTORNEY FEE AWARD

       In Spivey, our Supreme Court noted that the fee subsections of RCW 51.32.185 specifically

address attorney fees and costs in “cases involving” the firefighter presumption. 187 Wn.2d at



                                                 8
No. 53761-3-II


740. This holding is consistent with legislature’s intended purpose of RCW 51.32.185, which is

to relieve a firefighter of having to prove firefighting caused his or her occupational disease.

Spivey, 187 Wn.2d at 741-42. Attorney fees and costs are awarded in such cases to guarantee the

injured worker adequate legal representation in presenting his or her claim on appeal without a

diminution of any award. Spivey, 187 Wn.2d at 741. The presumptive disease statute reflects a

strong social policy that all doubts resolve in the injured worker’s favor. Spivey, 187 Wn.2d at

741.

       The Department’s strained interpretation is not based on the plain language of the statute

nor is it consistent with the legislative intent. To refuse to grant Johnson his reasonable attorney

fees and costs would result in an inadequate recovery for him. See Spivey, 187 Wn.2d at 741.

Because the reopened claim “involves the presumption” and there is a “final decision” allowing

“the claim for benefits,” we hold that Johnson is entitled to an award of reasonable attorney fees

and costs under RCW 51.32.185(9)(a).

       Accordingly, we hold that under the facts presented and the plain language of RCW

51.32.185(9)(a), Johnson is entitled to an award of reasonable attorney fees and costs incurred,

and we affirm the superior court’s order requiring the Department to pay Johnson’s reasonable

attorney fees and costs.

C. ATTORNEY FEES AND COSTS ON APPEAL

       Johnson requests an award of reasonable attorney fees and costs on appeal under RAP 18.1,

RCW 51.52.130, and RCW 51.32.185(9)(b). Under RAP 18.1, the prevailing party is entitled to

appellate attorney fees and costs when applicable law authorizes the award. McGuire v. Bates,




                                                 9
No. 53761-3-II


169 Wn.2d 185, 191, 234 P.3d 205 (2010). Because Johnson prevails on appeal, we grant his

request and award him reasonable appellate attorney fees and costs.

                                         CONCLUSION

       We hold that under the facts presented and the plain language of RCW 51.32.185(9)(a),

Johnson’s claim to reopen was a claim for benefits entitling him to an award of attorney fees and

costs incurred before the Board. Because Johnson is entitled to a fee award, we affirm the superior

court’s order requiring the Department to pay Johnson reasonable attorney fees and costs incurred

before the Board. We also award Johnson reasonable appellate fees and costs as the prevailing

party in this appeal.




                                                     SUTTON, J.
 We concur:



 LEE, C.J.




 CRUSER, J.




                                                10